Citation Nr: 1720256	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-47 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left eye traumatic diplopia with micro-sphincter tears and enophthalmos status post orbital contusion injury with traumatic optic neuropathy and glaucoma [hereinafter a "left eye disability"].


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty training from October 1998 to February 1999.  He had subsequent Army Reserve service with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a left eye disability and assigned a 10 percent rating, effective January 29, 2008.  The Veteran timely appealed the initial rating assigned.

In June 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

Since service connection was established effective January 29, 2008, the Veteran's left eye disability has been manifested by correctable diplopia occurring more than only occasionally, by average concentric contraction of field vision of 37 and 38 degrees in the left eye, and by best corrected distant visual acuity of 20/50 at worst in the left eye with normal visual acuity of 20/40 or better in the right eye.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for left eye traumatic diplopia with micro-sphincter tears and enophthalmos status post orbital contusion injury with traumatic optic neuropathy and glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7 (2016); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84, 4.84a, Diagnostic Code 6090-6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.

In this case, because the issue of entitlement to an increased initial rating for the Veteran's left eye disability is a downstream issue from that of service connection (for which a VCAA letter was duly sent in February 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The February 2008 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection.  The letter explained what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the May 2016 supplemental state of the case (SSOC).  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained outstanding VA treatment records pertinent to the claim and provided the Veteran with another VA fee-basis examination to evaluate the current severity of his left eye disability.  The evidence of record also includes the Veteran's service treatment and personnel records; post-service private and VA treatment records; and lay statements from the Veteran.  There is no indication that there are any outstanding records relevant to the claim.  

For all the foregoing reasons, the Board concludes that VA's duties to notify and assist have been fulfilled with respect to the issue on appeal.

II. Analysis

The Veteran contends that at least a 30 percent rating is warranted for his left eye disability since the date service connection was established.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id. at 594.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves dissatisfaction with the initial rating for the Veteran's left eye disability assigned following the grant of service connection, and staged ratings are to be considered.

The Veteran's claim arises from his January 2008 claim for service connection for a left eye disability and his disagreement with the initial 10 percent rating assigned.  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable and the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84, 4.84a (2008).

The Veteran's service treatment and personnel records reflect that his left eye disability resulted from trauma in the line of duty during a period of active duty for training in 2002 and was not the result of misconduct.  His traumatic diplopia with micro-sphincter tears and enophthalmos status post orbital contusion injury with traumatic optic neuropathy and glaucoma is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6090-6080, the criteria to evaluate impairment of muscle function or diplopia (double vision) and impairment of field vision, respectively.  38 C.F.R. § 4.84a (2008).  In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  38 C.F.R. § 4.27 (2008, 2016).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Post-service private and VA treatment records and examination reports reflect that the Veteran does not have a left eye enucleation or a serious cosmetic defect.

Examination findings relating to diplopia are equated to loss of visual acuity.  38 C.F.R. 4.84a, Diagnostic Code 6090 (2008).  Thus, specific findings of diplopia are converted into terms that lend themselves to the mechanical application of 38 C.F.R. 4.84a, Table V (2008).

Under the criteria to evaluate the severity of central visual acuity loss, impairment is evaluated from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A noncompensable rating is warranted for impairment of central visual acuity when vision is 20/40 or better bilaterally.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable 20/50 and vision in the other eye is correctable to either 20/40 or 20/50; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  A 20 percent disability rating is assigned for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to either 20/70 or 20/100 and vision in the other eye is correctable to 20/50; or (2) when vision in one eye is correctable to either 20/200 or 15/200 and vision in the other eye is correctable to 20/40.  Higher ratings are available for more severe loss of central visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  

Impairment of field vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

According to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Ratings are assigned based on impairment of field vision as follows: The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).

During a post-service eye examination in January 2008 with a private optometrist, the Veteran described the blunt force trauma to his left eye in 2002 and reported that current symptoms included decreased vision; watery eyes; pain at times under his left eye; and worsening double vision when looking up and left, left, and sometimes down and left.  He indicated he did not wear glasses.  On examination, the best corrected visual acuity was 20/20 in each eye.  The optometrist prescribed glasses.  A March 2008 treatment record explained that Humphrey visual field testing from February 2008 revealed diplopia in the "left and up gaze" and "down gaze" with no diplopia in primary position.  Corrected distant visual acuity was 20/25 in the left eye and 20/20 in the right eye.  Follow-up evaluation in August 2008 indicated that the Veteran's vision was stable with no major changes since the last visit; he had full central visual field in each eye, but some peripheral constriction in the left eye.
 
During a January 2010 VA fee-basis examination, the Veteran described current left eye symptoms to include a lack of peripheral vision, pain, sensitivity to light, discharge, and blurred vision.  He denied any incapacitation in the past 12 months due to his left eye symptoms and reported he was not receiving any treatment for his left eye disability.  On examination, uncorrected distant vision was 20/25 in each eye, uncorrected near vision 20/30 in each eye, and corrected distant and near vision was 20/20 in each eye.  Goldmann Perimeter Chart testing revealed left eye diplopia present at 21 to 30 degrees in the left lateral, up, and down quadrants.  The examiner indicated that the diplopia occurred more than occasionally and was correctable by prisms.  Other examination findings included intraocular pressure within normal limits in each eye, abnormal optic nerve manifested by asymmetrical cupping of the optic nerve head, and three microsphincter tears at 11, 12, and 4 o'clock position on left eye slit lamp examination.  

Goldmann visual fields utilizing a III/4e test object showed the following field of vision findings for the left eye: 27 degrees temporally, 27 degrees down temporally, 27 degrees down, 27 degrees down nasally, 27 degrees nasally, 25 degrees up nasally, 20 degrees up, and 22 degrees up temporally.  Adding the findings together results in 202 total degrees lost.  Subtracting 202 total degrees lost from 500 degrees of normal visual field results in 298 total remaining degrees of visual field.  Dividing 298 total remaining degrees by 8 results in an average concentric contraction rounded to 37 degrees.

The Veteran was afforded another VA fee-basis examination in August 2012.  He denied any incapacitating episodes during the past 12 months due to his left eye disability.  On examination, uncorrected distant and near vision was 20/50 in each eye, and corrected distant and near vision was 20/40 or better in each eye.  Reported results from the Goldmann perimeter chart included left eye diplopia present from 21 to 30 degrees in the lateral, up, and down quadrants.  The examiner remarked that the Veteran's diplopia was constant and correctable with standard spectacle correction.  Slit lamp examination revealed enophthalmos and three microsphincter tears in the left eye, but was otherwise normal.  Funduscopic examination revealed enlarged cupping of the optic nerve in each eye.

Goldmann visual fields utilizing a III/4e test object showed the following field of vision findings for the left eye: 15 degrees temporally, 14 degrees down temporally, 27 degrees down, 29 degrees down nasally, 33 degrees nasally, 27 degrees up nasally, 23 degrees up, and 25 degrees up temporally.  Adding the findings together results in 193 total degrees lost.  Subtracting 193 total degrees lost from 500 degrees of normal visual field results in 307 total remaining degrees of visual field.  Dividing 307 total remaining degrees by 8 results in an average concentric contraction rounded to 38 degrees.  The examiner commented that the Veteran's left eye disability affected his ability to work because he experiences associated headaches.  (The Veteran's headache disability is service-connected and rated as noncompensably disabling).  The examiner also noted that at present the Veteran's left eye disability was quiescent.

In March 2016, the Veteran established medical care at the Washington, D.C. VA Medical Center (VAMC).  He described his left eye injury while on active duty training and stated he wanted to receive his eye care at VA.  He also indicated he worked as a credit manager.  The plan included a consultation with the eye clinic for evaluation and treatment.  The next VAMC record dated in April 2016 documents that the Veteran presented for an additional VA fee-basis examination.

During the April 2016 VA fee-basis examination, the Veteran indicated he had lost zero to one week of work in his administrative occupation in the past 12 months.  The examiner described the impact of the Veteran's left eye disability as decreased vision and occasional double vision, which affects any type of work that requires binocular vision and full stereopsis.  On examination, uncorrected and corrected distant vision was 20/50 in the left eye and 20/40 or better in the right eye.  Uncorrected near vision was 20/40 or better in each eye, and corrected near vision was 20/50 in the left eye and 20/40 or better in the right eye.  The examiner indicated that visual field testing was not performed because the Veteran's eyes had been dilated.  Although a Goldmann Perimeter Chart was not produced, the examiner reported that the Veteran had left eye diplopia at 21 to 30 degrees in the lateral quadrant with occasional frequency.  The examiner elaborated that the diplopia was correctable and was less frequent with new prismatic spectacles, with the Veteran experiencing double vision in the late afternoon or evening after extended computer use.  Other findings included normal slit lamp examination, a microtear in the mid periphery non-macular side, and no visual field defect.

Having considered the medical and lay evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's left eye traumatic diplopia with micro-sphincter tears and enophthalmos status post orbital contusion injury with traumatic optic neuropathy and glaucoma.

Considering the Veteran's left eye disability on the basis of his diplopia, a compensable rating is not warranted because his diplopia, while more than occasional, has been shown to be correctable during VA fee-basis examinations in January 2010, August 2012, and April 2016.  See 38 C.F.R. § 4.77 (2008) ("Diplopia which is only occasional or correctable is not considered a disability.").  Because his correctable diplopia is not considered a disability, it follows that an initial rating higher than 10 percent is not warranted based on his diplopia.

The Board has also considered whether a higher initial rating is warranted for the Veteran's left eye disability based on impairment of field vision.  The Board notes that in the March 2010 rating decision that assigned an initial 10 percent rating for the Veteran's left eye disability, the RO calculated the average concentric contraction for the left eye by dividing the total degrees lost by 8 rather than subtracting the total degrees lost from 500 and then dividing by 8.  As a result, the RO calculated an average concentric contraction of 26 in the left eye (202÷8=25.25, rounded by the RO to 26).  It appears that the RO then assigned a 10 percent rating for the left eye disability based on unilateral concentric contraction of the visual field to 30 degrees but not to 15 degrees.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  The October 2010 statement of the case (SOC) and February 2011 SSOC provided identical analysis.  The August 2012 SSOC provided a similar analysis, which included consideration of additional pertinent medical evidence.  The May 2016 SSOC did not address any visual field defect because the April 2016 fee-basis examination did not include visual field testing.

Despite the RO's error in calculating the average concentric contraction in the left eye, the Board finds that the RO assigned the correct disability rating based on impairment of field vision.  As detailed above, the Veteran's correct average concentric contraction in the left eye was 37 degrees on examination in January 2010 and 38 degrees on examination in August 2012.  Applying those results to Diagnostic Code 6080, the Board finds that an initial 10 percent rating is warranted for the Veteran's left eye disability based on unilateral concentric contraction to 45 degrees but not to 30 degrees.  The Board has considered whether a rating higher than 10 percent is warranted; however, the medical evidence of record does not reflect field vision limited by more than the calculated average concentric contractions on VA fee-basis examinations in January 2010 and August 2012.  Therefore, an initial rating in excess of 10 percent for the left eye disability is not warranted on the basis of impairment of field vision.

Finally, the Board has considered the Veteran's left eye disability under the provisions for impairment of central visual acuity.  Based on the left eye corrected vision of 20/50 and right eye corrected vision of 20/40 on fee-basis examination in April 2016, a 10 percent rating would be warranted from that date.  However, corrected distant vision was consistently 20/40 or better for each eye prior to April 2016, which would result in a noncompensable disability rating for left eye impairment of central visual acuity.  Because more severe impairment in left eye central visual acuity is not demonstrated by the evidence of record, a rating higher than 10 percent is not warranted on that basis.

In sum, the Board finds the Veteran's left eye traumatic diplopia with micro-sphincter tears and enophthalmos status post orbital contusion injury with traumatic optic neuropathy and glaucoma has been properly rated as 10 percent disabling since service connection was established effective January 29, 2008 based on average concentric contraction of the left eye visual field to 45 degrees but not to 30 degrees throughout the appeal period.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted because the evidence of record does not support a higher rating for the left eye disability at any time during the appeal period.  Therefore, the assigned rating for the left eye disability is proper throughout the appeal period and a higher rating is not warranted..

The Board also notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, to include the propriety of an extraschedular rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  There is no evidence or argument that the Veteran has been rendered unemployable solely due to his service-connected left eye disability or due to his left eye disability in combination with his service-connected headache disability.  Here, fee-basis examination reports and VA treatment records reflect that the Veteran is currently working as an administrative professional or credit manager.  As such, the matter of entitlement to a TDIU due to his service-connected left eye disability need not be addressed further in conjunction with the current claim for increase.  The issue of entitlement to a TDIU has therefore not been raised.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his left eye disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 10 percent for left eye traumatic diplopia with micro-sphincter tears and enophthalmos status post orbital contusion injury with traumatic optic neuropathy and glaucoma is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


